         Case 3:20-cr-00251-BR         Document 17      Filed 03/01/21     Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
PAMELA PAASO
Assistant United States Attorney
pamela.paaso@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-cr-00251-BR

               v.
                                                    GOVERNMENT’S MOTION TO
ELLA DEANNE MILLER,                                 DISMISS INFORMATION WITH
                                                    PREJUDICE
              Defendant.
                                                    Rule 48(a) Fed. R. Crim. P.


       United States of America moves to dismiss the information filed on July 22, 2020 with

prejudice in the interest of justice. Defendant has completed the requirements for the deferred

resolution agreement.

       Dated: March 1, 2021

                                                    Respectfully submitted,

                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney

                                                    s/ Pamela Paaso
                                                    PAMELA PAASO
                                                    Assistant United States Attorney




Motion to Dismiss Information with Prejudice                                               Page 1
